               Case 1:20-cv-00172-RC Document 28 Filed 04/03/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 THE PROTECT DEMOCRACY
 PROJECT, INC.,

                          Plaintiff,
                                                          Case No. 20-cv-172-RC
                   v.

 U.S. DEPARTMENT OF JUSTICE, et al.,

                          Defendants.


                                       JOINT STATUS REPORT

          Pursuant to the Court’s Minute Order dated March 26, 2020, Plaintiff The Protect

Democracy Project, Inc. and Defendants U.S. Department of Justice (“DOJ”), U.S. Department of

Defense (“DOD”) and U.S. Department of State (“State”) hereby submit the following status

report.

          1.      Since the parties filed their last status report on March 19, 2020, they have

continued to engage in productive discussions regarding potential narrowing and prioritization of

Plaintiff’s FOIA request, as well as a reasonable timetable for processing documents.

          2.      In the parties’ last status report, the Office of Legal Counsel (“OLC”) committed

to processing the OLC memorandum by April 6, 2020. Defendants have notified Plaintiff that the

OLC memorandum is currently going through the publication review process, which includes

securing waivers of any privilege from the relevant stakeholders. OLC expects that process to be

complete by the end of April. To avoid litigation over any withholding, Plaintiff has informed

Defendants that it will not insist on OLC processing the memorandum at issue by April 6, 2020,

and will instead wait for the publication determination. In the event that publication is delayed or



                                                  1
            Case 1:20-cv-00172-RC Document 28 Filed 04/03/20 Page 2 of 3



OLC determines that it will not publish the memorandum, Plaintiff reserves its right to seek a court

order for immediate processing of the memorandum.

       3.      DOD’s searches have located six unclassified responsive documents all of which

are out for review with other components/agencies. DOD expects that review process to be

complete by the end of April, after which DOD will produce any non-exempt portions of the six

unclassified documents to Plaintiff.

       4.      Given the current pandemic and its effects on FOIA processing, none of the

agencies are in a position to propose a processing schedule. The parties will continue to confer

about Plaintiff’s FOIA request and a reasonable processing timetable.

       5.      The parties propose filing another status report with the Court by May 29, 2020.



Dated: April 3, 2020                          Respectfully submitted,

                                              THE PROTECT DEMOCRACY PROJECT, INC.

                                           By: /s/ Anne Tindall

                                              Anne H. Tindall
                                              The Protect Democracy Project, Inc.
                                              2020 Pennsylvania Ave., NW, #163
                                              Washington, DC 20006
                                              T: (202) 579-4582 | F: (929) 777-8428
                                              anne.tindall@protectdemocracy.org

                                              Benjamin L. Berwick
                                              The Protect Democracy Project, Inc.
                                              15 Main Street, Suite 312
                                              Watertown, MA 02472
                                              T: (202) 579-4582 | F: (929) 777-8428
                                              ben.berwick@protectdemocracy.org

                                              John Paredes (pro hac vice)
                                              The Protect Democracy Project, Inc.
                                              115 Broadway, 5th Floor
                                              New York, NY 10006

                                                 2
Case 1:20-cv-00172-RC Document 28 Filed 04/03/20 Page 3 of 3



                           T: (202) 579-4582 | F: (929) 777-8428
                           john.paredes@protectdemocracy.org

                           Counsel for Plaintiff

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           ELIZABETH J. SHAPIRO
                           Deputy Director, Federal Programs Branch

                           /s/ Kari D’Ottavio
                           KARI E. D’OTTAVIO
                           NY Bar Reg. No. 5338785
                           Trial Attorney
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW
                           Washington, D.C. 20005
                           Tel: (202) 305-0568
                           Fax: (202) 616-8470
                           kari.e.d’ottavio@usdoj.gov

                           Counsel for Defendants




                              3
